PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/372,831
Filing Date: 2 Apr 2019
Appellant(s): KATO et al.



__________________
Zack C. Y. Chen and Pravan K. Agarwal
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 6, 2021 appealing from the Office Action mailed on November 4, 2020.
Examiner’s Answer
This is in response to the appellant’s brief on appeal filed 07/06/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office Action dated November 4, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJCTION.” 

(2) Response to Argument

Appellant’s arguments on pages 9-14 of the appeal brief with respect to the rejection of independent claims 1, 10, and 11 are not persuasive because the arguments are directed to the combination of Kojima (Kojima US 2014/0258596) and Srinivasan (Srinivasan et al. US 2019/0155744) not teaching all of the claimed features.
Appellant argues, “Kojima does not teach or suggest a memory controller configured to ‘instruct the nonvolatile memory to write data … such that the data is arranged in a predetermined second order with respect to the plurality of physical pages in the logical page,’ as recited in claim 1.” (Recited from page 10 of the appeal brief).

For the convenience of the board and the relevant following discussion, FIG. 5 of Kojima which was cited in the Final Rejection of 11/04/2020 is reproduced below.

    PNG
    media_image2.png
    684
    1162
    media_image2.png
    Greyscale

Referring to FIG. 5 of Kojima, “16 physical pages are included in a logical page”, para 0065 of Kojima. As shown in FIG. 5, the 16 physical pages are numbered from 1 to 16. “As illustrated in FIG. 5, data of a logical page is arranged in a physical page is the order of numbers. … In a memory system that supports channel-parallel access with the aim to improve sequential read performances after sequential write, pages are written in the order (1, 2, 3, …) of the channel-parallel direction”, para 0092 and FIG. 5 of Kojima (emphasis added). The vertical direction of writing (channel-parallel direction) illustrated in FIG. 5 was 
Appellant argues, “Kojima fails to disclose a memory controller configured to write data relative to a nonvolatile memory with the recited physical blocks making up a logical block and physical pages making up a logical page.” (Recited from page 11 of the appeal brief).
The Examiner respectfully disagrees. “A logical block is a group of physical blocks having the same block number in a nonvolatile memory module group.” Para 0053 of Kojima. “16 physical pages are included in a logical page”, para 0065 and FIG. 5 of Kojima. Furthermore, “A memory controller is a control circuit for controlling a memory system. The memory controller constitutes a nonvolatile memory module group and a memory system. The memory controller includes a MPU, a SRAM, a SoC that includes a plurality of controllers, a DRAM, and the like.” Para 0067 of Kojima.
Appellant argues, “Referring to FIG. 5A of Srinivasan (reproduced above), the first set of binary searches in SB0 include a first binary search (¶¶ [0062]) that starts with a page corresponding to WL0 and ends at a page corresponding to WL10 (along a column direction with increasing WL numbers); a second binary Recited from page 12 of the appeal brief).
The Examiner respectfully disagrees with Appellant’s characterization of the Srinivasan reference. In particular, Appellant’s characterization that Srinivasan performs the binary search algorithm in the same direction with increasing WL (word line) numbers is based on an incorrect reading of the reference.
Referring to FIGS. 5A-B and paragraph [0062] of Srinivasan, the binary search begins by setting a start pointer to a first word line (WL) (e.g., WL0) and setting an end pointer to a last word line (e.g., WL10). An erase check is performed on a page corresponding to a block corresponding to the start pointer WL0 (sub-block SB0), para 0062 of Srinivasan. If, as in this example, page “0” (SB0) is determined to be programmed, as indicated by the “P” in table 560 (see FIG. 5B), then an erase check is performed on the page corresponding to the selected sub-block (SB0) and to the word line corresponding to the end pointer (WL10), which is page “60” in this case, para 0063 of Srinivasan. Page 60 is determined to be erased as indicated by the “E” in table 560. Then, in accordance with the binary search algorithm, the start pointer is moved from WL0 to WL5 with the end pointer remaining at WL10 and performing an erase check on the page coupled to word line WL5, which is page “30” as shown in table 531 (see FIG. 5A), para 
Since, in this example, page “30” (corresponding to WL5) is programmed, as indicated by the “P” in table 560, the start pointer remains at WL5 and the end pointer is moved from WL10 to WL7 in accordance with the binary search process for the next iteration. An erase check is then performed on the page that is coupled to the word line WL7 (of sub-block SB0), which is page “42” as shown in table 531, para 0065 of Srinivasan.
Accordingly, moving the end pointer from WL10 to WL7 constitutes an execution of a check in a downward direction. It is noted that the start pointer and the end pointer are not moved in the same direction with increasing WL number. The start pointer WL0 is moved in an upward direction from WL0 to WL5 with increasing WL numbers in the first iteration and in the second iteration the end pointer WL10 is moved in a downward direction from WL10 to WL7 with decreasing WL numbers. Moving the start pointer from WL0 to WL5 constitutes an execution of a check in the upward direction from page “30” (mapped to the claimed final candidate page) associated with WL5. Moving the end pointer from WL10 to WL7 while the start pointer remains at WL5 constitutes an execution of a check in the downward direction from page “30” associated with WL5.  
Appellant argues, “[alternatively] stated, each of the binary searches is performed along the same direction with one of the starting page or ending page being fluctuating. Thus, Srinivasan does not teach or suggest a combination of upward check and downward check (i.e., checks in different directions) from a final page candidate.” (Recited from page 13 of the appeal brief).
The Examiner respectfully disagrees. It is already established above that Srinivasan performs an upward check and a downward check. For example, moving the start pointer from WL0 to WL5 in the first iteration constitutes an upward check in the upward direction with increasing WL numbers and moving the end pointer from WL10 to WL7 with decreasing WL numbers while the start pointer remains at WL5 constitutes an execution of a downward check. Moving the start pointer from WL0 to WL5 constitutes an execution of a check in the upward direction from page “30” (mapped to the claimed final candidate page) associated with WL5. Moving the end pointer from WL10 to WL7 while the start pointer remains at WL5 constitutes an execution of a check in the downward direction from page “30” associated with WL5. This was explained to the Appellant in the Advisory Action of 02/12/2021.
Appellant argues, “[even] if the end pointer is moved from word line WL10 to word line WL7, a corresponding binary search (the above-mentioned third binary search) is performed on the pages between the (old) starting WL5 and (new) ending WL7, i.e., still along the same direction with increasing the WL number.” (Recited from page 13 of the appeal brief).
The Examiner respectfully disagrees and submits that it appears to the Examiner that Appellant may not be fully versed in the application of a binary search 
Because Srinivasan does not provide detailed explanation of how binary searches may be implemented, the Examiner relies on knowledge in the relevant art about the implementation of binary search algorithms. The following excerpt is reproduced from Wikipedia. 

In computer science, binary search, also known as half-interval search, logarithmic search, or binary chop, is a search algorithm that finds the position of a target value within a sorted array. Binary search compares the target value to the middle element of the array. If they are not equal, the half in which the target cannot lie is eliminated
and the search continues on the remaining half, again taking the middle element to compare to the target value, and repeating this until the target value is found. If the search ends with the remaining half being empty, the target is not in the array.

The disclosure of Srinivasan is directed to finding a last written page (LWP), para 0055 and FIGS. 5A-B. Referring to FIG. 5A of Srinivasan, the middle element (using the language of Wikipedia) is WL5 which is associated with page “30” (sub-block SB0). In the first iteration, page “0” associated with WL0 is determined to be programmed, para 0063 of Srinivasan. Page “60” associated with the end WL10 is determined to be erased, para 0064 of Srinivasan. Accordingly, the last written page (LWP) must be within the word lines WL5 and WL10. The pages associated with word lines WL0 to WL4 are eliminated or discarded from the search in accordance with the binary search algorithm. Because page “0” associated with WL0 is checked and the start pointer is changed from WL0 to WL5, an upward check is executed from WL0 to WL4. It is noted that the claim does not require checking each and every physical page while executing the upward check. The claim merely requires “execute an upward check of determining whether a number of programmed physical pages”. In the second iteration, the end pointer WL10 is changed from WL10 to WL7 while the start pointer remains at WL5 in accordance with the binary search algorithm, para 0065 of Srinivasan. Thus, in the second iteration, a downward check is performed on the word lines WL10 to WL8. Since page “60” associated with WL10 is checked, a downward check is performed. It is noted that the claim does not require checking each and every page in the downward direction. The claim merely requires “execute a downward check of determining whether the number of programmed physical pages”. When the end pointer WL10 is changed from WL10 to WL7, the pages associated with word lines WL10-WL8 are checked in a downward direction (since page “60” associated with WL10 is checked) and these pages are eliminated or discarded in accordance with the binary search algorithm. 
Now, Appellant argued above that “[even] if the end pointer is moved from word line WL10 to word line WL7, a corresponding binary search (the above-
The Examiner respectfully disagrees and submits that when the end pointer WL10 is changed from WL10 to WL7, the word lines WL10-WL8 are checked and eliminated or discarded in accordance with the binary search algorithm. Since page “60” is explicitly checked and determined to be in an erased state, the end pointer is changed from WL10 to WL7. Explicitly checking page “60” associated with word line WL10 and changing the end pointer from WL10 to WL7 constitutes a downward check since the claim does not require checking each and every page in the downward direction. Furthermore, since page “60” is determined to be “erased”, the last written page (LWP) is searched in the half-interval constituted by word lines WL7 through WL5 in accordance with the binary search algorithm. 
Appellant argues, “[however], Srinivasan does not disclose ‘execute an upward check of determining whether a number of programmed physical pages among a first range number of physical pages existing in a reverse order to the second order from the final page candidate is equal to or greater than a first reference value; execute a downward check of determining whether the number of programmed physical pages among a second range number of physical pages existing in the same order as the second order from the final page candidate is equal to or less than a second reference value,’ as recited in claim 1.” (Recited from page 14 of the appeal brief).

Furthermore, the end pointer WL10 is changed from WL10 to WL7 in the second iteration. Since page “60” associated with end pointer WL10 is checked to be in an erased state, and because the end pointer is changed from WL10 to WL7, a downward check is performed. The program/erase status checking of a single page was mapped to the claimed second reference value. Notable here is that the clamed first reference value and the second value are not claimed to be different.
Appellant argues, “[further], Srinivasan does not disclose performing the claimed check, either upward or downward, based on ‘determining whether a number of programmed physical pages among a first range number of physical pages.. .is equal to or greater than a first reference value’ or ‘whether the number of programmed physical pages among a second range number of physical pages.. .is equal to or less than a second reference value.’ As discussed above, Srinivasan discloses determining whether each page is a last written one based on whether it is in an erased state or programmed state. That is, Srinivasan never mentions or suggests locating a last written page based on comparing numbers with reference values.” (Recited from page 14 of the appeal brief).
The Examiner respectfully disagrees. In any binary search algorithm, there is a middle element (see the excerpt from Wikipedia on page 8 of this answer). Srinivasan does not delve into the details of the implementation of a binary search algorithm since a binary search algorithm is known to those of ordinary skill in the art (see paragraph 0060 of Srinivasan). The final page candidates is “a final page candidate of a physical page in which data is last written in the logical block” (see claim 1). The final candidate page is page “30” associated with WL5 which is the middle element in accordance with the binary search algorithm. When page “0” associated with start pointer WL0 is checked and determined to be in a programmed stated, and page “60” associated with end pointer WL10 is checked and determined to be in an erased state, the start pointer WL0 is changed from WL0 to WL5 in accordance with the binary search algorithm. Since 
Furthermore, the end pointer WL10 is changed from WL10 to WL7 in the second iteration. Since page “60” associated with end pointer WL10 is checked to be in an erased state, and because the end pointer is changed from WL10 to WL7, a downward check is performed. The program/erase status checking of a single page was mapped to the claimed second reference value. Notable here is that the clamed first reference value and the second value are not claimed to be different.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
Conferees:
/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),